DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/668,189 filed on 10/30/2019. Claims 1-19 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A driving system having a plurality of different driving functions for automated driving with a different degree of automation for a motor vehicle, wherein at least the function with the highest degree of automation is not constantly available, the driving system comprising:
a user interface comprising a common input component which is common to the plurality of driving functions and is intended to signal, by a driver, a desire for automated driving to the driving system by way of an operating action via the common input component; and
wherein the driving system is operatively configured to:
determine a driver’s operating action via the common input component, 
after the operating action via the common input component has been determined, determine that available driving function from the plurality of driving functions which has the highest degree of automation, and 
activate the determined available driving function with the highest degree of automation."
This language is vague and indefinite for at least the following reasons:
Generally Unclear: 
The language "A driving system having a plurality of different driving functions for automated driving with a different degree of automation for a motor vehicle, wherein at least the function with the highest degree of automation is not constantly available" as employed in the claim is vague and indefinite as the scope of this language is not clearly articulated. Namely, it is unclear if this language or a portion of this language (and if so what portion of this language) is intended to be directed to a preamble or the body of the claim (and if so, what patentable weight is intended to be given to this language). 
Moreover, the language “wherein at least the function with the highest degree of automation is not constantly available” and “that available driving function from the plurality of driving functions which has the highest degree of automation” is further vague and indefinite as it is unclear what constitutes “[is not] constantly available”. For example, it is unclear what the term “available” is intended to modify (i.e. available to what [claim element]). Likewise, it is unclear what constitutes “available” and “not available” and “[not] constantly available”. 
Moreover, the language “the highest degree of automation” is vague and indefinite as this term is undefined and otherwise unclear. Namely, although the Specification refers to levels of automation 1 to 5 according to the society of automotive engineers (SAE), the Specification does not enumerate or otherwise identify what specific “driving functions” correspond with what “degrees of automation”.
The language: “a common input component which is common to the plurality of driving functions” is vague and indefinite as the nature and scope of the terms “a common input component” and “the plurality of driving functions” are unclear. Namely, it is unclear whether these terms are intended to be directed to structural or non-structural claim elements. Likewise, the nature and scope of the term “common” is accordingly also vague and indefinite, rendering the relationship between the “common input component” and the “plurality of driving functions” unclear.
Relative Terms: The language “a different degree of automation for a motor vehicle” is vague and indefinite as the scope of the term “different” is undefined and otherwise unclear. In other words, it is unclear what claim element is “different” from [what other claim element], and further, what constitutes “different”.
Intended Use: The following language is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the elements of the claim or whether this language is deliberately articulated as an expression of intended use:
“a plurality of different driving functions for automated driving with a different degree of automation for a motor vehicle”
“a user interface comprising a common input component which is common to the plurality of driving functions and is intended to signal, by a driver, a desire for
“wherein the driving system is operatively configured to: determine a driver’s operating action via the common input component, after the operating action via the common input component has been determined, determine that available driving function from the plurality of driving functions which has the highest degree of automation, and activate the determined available driving function with the highest degree of automation."
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Antecedent Basis: The following terms lack proper antecedent basis:
“the function with the highest degree of automation”
“that available driving function from the plurality of driving functions which has the highest degree of automation,”
“the determined available driving function with the highest degree of automation”
Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended 
“[a/the] plurality of different driving functions” (cl. 1, 19)
“the plurality of driving functions” (cl. 1, 4, 8, 12, 19)
“the driving function” (cl. 5-6, 16)
“the driving functions” (cl. 13-14)
“at least one of the driving functions” (cl. 13-14)
“each driving function from the plurality of driving functions” (cl. 4)
“the determined available driving function with the highest degree of automation” (cl. 1, 3, 11)
“the determined available driving function with the highest possible degree of automation” (cl. 19)
“the driving function with the highest degree of automation” (cl. 14, 16) 
“[at least the] function with the highest degree of automation” (cl. 1, 19)
“that available driving function from the plurality of driving functions which has the highest degree of automation” (cl. 1)
“that available driving function from the plurality of driving functions which has the highest possible degree of automation” (cl. 19)
 “the availability of at least one of the driving functions” (cl. 13-14)
 “[a/the] driving function for automated driving” (cl. 3, 19)
“a driver’s operating action” (cl. 1)
“the operating action” (cl. 1, 3-4)
“the necessary operating action” (cl. 4)
“the offer” (cl. 3, 8)
“the offer of the driving function” (cl. 5-6)
“the offered driving function” (cl. 3-7)
“the offered driving function for automated driving” (cl. 3)
“the offer of the driving function for automated driving by the driver” (cl. 3)
“[a/the] driver’s acceptance of the offer” (cl. 3, 8)
“[a/the] driver’s acceptance of the offered driving function for automated driving” (cl. 3) 
“a driver’s acceptance of the offer of the driving function” (cl. 5-7)
“the activation of the driving function with the highest degree of automation” (cl. 16)
Means-Plus-Function Language: The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“the driving system is operatively configured to: determine … determine …, and activate … automation” (cl. 1)
“the driving system is further configured to: offer … determine … activate … offer” (cl. 3)
“the driving system is further configured to: communicate … determine … activate … action” (cl. 4)
“the driving system is further configured to: determine … determine … thereof” (cl. 5)
“the driving system is further configured to: determine … determine … determination” (cl. 6)
“the driving system is further configured to: determine … determine … determination” (cl. 7)
“the driving system is further configured to: determine … offer … determine … activate … automation” (cl. 8)
“the driving system is further configured to: automatically activate driver” (cl. 11)
“the driving system is configured to signal … display” (cl. 13)
“the driving system is configured to change over … available” (cl. 16)
“the driving system is configured to prevent … again” (cl. 13)
 “[a/the offered] driving function for automated driving” (cl. 3)
“an output component for offering a driving function for automated driving to the driver” (cl. 3)
“an acceptance component for accepting the offer of the driving function for automated driving by the driver” (cl. 3)
“[the necessary operating action/the operating cation necessary] for accepting the offered driving function” (cl. 4)
“[at least one/the] operating element for manual longitudinal guidance or at least one operating element for manual lateral guidance” (cl. 5)
“the operating element for manual longitudinal guidance” (cl. 7)
“a driving function for highly automated driving” (cl. 9, 12)
“a driving function for partially automated driving” (cl. 9, 12)
“a driving function for assisted driving” (cl. 9, 12)
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A driving system having a plurality of [intended for automated driving [intended for a motor vehicle]], the driving system comprising:
a user interface comprising an input component [intended to signal, by a driver, [a desire for automated driving to the driving system by way of an operating action via an input component]]; and
[wherein the driving system is intended to:
determine an operating action via an input component, 
an input component has been determined, identify a driving function from the plurality of driving functions having a degree of automation, and 
activate the identified driving function ]."
Claims 2-18 are further rejected as depending on this claim.

Claim 2 recites: "The driving system according to claim 1, wherein
the common input component is an actuatable common operating element, and 
the operating action is actuation of the common operating element."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 1, wherein an input component is an actuatable an operating element."

Claim 3 recites: "The driving system according to claim 1, wherein the user interface further comprises:
an output component for offering a driving function for automated driving to the driver, and 
an acceptance component for accepting the offer of the driving function for automated driving by the driver, 
wherein the driving system is further configured to:
offer the determined available driving function with the highest degree of automation to the driver via the output component,
determine a driver’s acceptance of the offered driving function for automated driving via the acceptance component, and
activate the offered driving function for automated driving in response to the determination of the driver’s acceptance of the offer."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The term "offer[ing]" as employed in the claims is vague and indefinite as the scope of this term is not clearly articulated. Namely, it is unclear if this term is intended to be directed to providing a driving function (or other claim element) to the driver (and if so, what this means), providing a prompt corresponding to a function on a screen, suggesting actuation of a driving function, or more generally making a driving function available (and if so, what this means).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:

an output component [intended for providing a prompt corresponding to a driving function [intended for automated driving to the driver]], and 
an acceptance component [intended for accepting the prompt corresponding to a driving function [intended for automated driving by the driver]], 
[wherein the driving system is further intended to:
provide a prompt corresponding to the identified driving function from the plurality of different driving functions having a degree of automation to the driver via the output component,
determine a driver’s acceptance of a driving function [intended for automated driving via the acceptance component], and
activate a driving function [intended for automated driving in response to the determination of the driver’s acceptance of a driving function]]."
Claims 4-10 are further rejected as depending on this claim.

Claim 4 recites: "The driving system according to claim 3, wherein
an operating action which is to be performed via the acceptance component for the purpose of accepting the offered driving function is respectively assigned to each driving function from the plurality of driving functions, and 
the driving system is further configured to:
the necessary operating action for accepting the offered driving function to the driver via the output component, 
determine if a driver carries out the operating action necessary for accepting the offered driving function, and 
activate the offered driving function in response to determining that the driver has carried out the operating action."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 3, wherein [an operating action intended to be performed via the acceptance component [intended for the purpose of accepting a driving function is respectively assigned to each driving function from the plurality of driving functions, and]
the driving system is further [intended to:
communicate a necessary operating action [intended for accepting a driving function to the driver via the output component], 
determine if a driver carries out a necessary operating action [intended for accepting a driving function], and 
activate a driving function in response to determining that the driver has carried out an operating action]."
Claims 5-7 are further rejected as depending on this claim.

Claim 5 recites: "The driving system according to claim 4, wherein 
the offered driving function is a driving function with at least automated longitudinal guidance or with at least automated lateral guidance, 
the acceptance component comprises at least one operating element for manual longitudinal guidance or at least one operating element for manual lateral guidance, and 
the driving system is further configured to:
determine that the driver has freed or released the operating element for manual longitudinal guidance or manual lateral guidance, and 
determine a driver’s acceptance of the offer of the driving function on the basis thereof."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 4, wherein a driving function is a driving function with at least automated longitudinal guidance or with at least automated lateral guidance, 
the acceptance component comprises at least one operating element [intended for manual longitudinal guidance or at least one operating element [intended for manual lateral guidance]], and 
the driving system is further [intended to:
an operating element [intended for manual longitudinal guidance or manual lateral guidance], and 
determine a driver’s acceptance a driving function on a basis ]."
Claims 6-7 are further rejected as depending on this claim.

Claim 6 recites: "The driving system according to claim 5, wherein 
the offered driving function is a driving function with at least automated lateral guidance, 
the acceptance component comprises a steering wheel as the operating element for manual lateral guidance, and 
the driving system is further configured to:
determine that the driver has removed his hands from the steering wheel or determine that the driver has removed one hand from the steering wheel while the other hand remains on the steering wheel, and 
determine a driver’s acceptance of the offer of the driving function from said determination."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
a driving function is a driving function with at least automated lateral guidance, 
the acceptance component comprises a steering wheel as an operating element [intended for manual lateral guidance], and 
the driving system is further [intended to:
determine that the driver has removed his hands from the steering wheel or determine that the driver has removed one hand from the steering wheel while the other hand remains on the steering wheel, and 
determine a driver’s acceptance of a driving function ]."

Claim 7 recites: "The driving system according to claim 5, wherein 
the offered driving function is a driving function with at least automated longitudinal guidance, 
the acceptance component comprises an accelerator pedal as the operating element for manual longitudinal guidance, and 
the driving system is further configured to:
determine that the driver has released the accelerator pedal, and 
determine a driver’s acceptance of the offer of the driving function from said determination."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. 

"The driving system according to claim 5, wherein a driving function is a driving function with at least automated longitudinal guidance, 
the acceptance component comprises an accelerator pedal as an operating element [intended for manual longitudinal guidance], and 
the driving system is further [intended to:
determine that the driver has released the accelerator pedal, and
determine a driver’s acceptance of a driving function ]."

Claim 8 recites: "The driving system according to claim 3, wherein the plurality of driving functions comprise:
a first driving function with a higher degree of automation, and 
a second driving function with a lower degree of automation, 
wherein the driving system is further configured to:
determine, if the second driving function with the lower degree of automation is active, that the first driving function with the higher degree of automation is available, 
in response to this, offer the first driving function with the higher degree of automation to the driver via the output component, 
the offered first driving function with the higher degree of automation via the acceptance component, and 
in response to determining the driver’s acceptance of the offer, activate the offered first driving function with the higher degree of automation."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons: 
Relative Terms: The terms "a higher degree of automation” and “a lower degree of automation” are subjective and/or relative such that the scope of the term is unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim). Furthermore, the terms are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Antecedent Basis: The following terms lack proper antecedent basis:
“that” 
“this” 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:

a first driving function 
a second driving function 
wherein the driving system is further [intended to:
determine, if the second driving function 
provide the first driving function 
determine a driver’s acceptance of a first driving function 
in response to determining the driver’s acceptance of the first driving function, activate the ]."
Claims 9-10 are further rejected as depending on this claim.

Claim 9 recites: "The driving system according to claim 8, wherein the higher degree of automation is a driving function for highly automated driving."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3, and 8 above. 

"The driving system according to claim 8, wherein [is intended for ]."

Claim 10 recites: "The driving system according to claim 8, wherein the driver’s acceptance of the offered first driving function is carried out via actuation of a button."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 8, wherein the driver’s acceptance of the 

Claim 11 recites: "The driving system according to claim 1, wherein the driving system is further configured to:
automatically activate the determined available driving function with the highest degree of automation without a further operating action by the driver."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3, and 8 above. 

"The driving system according to claim 1, wherein the driving system is further [intended to: automatically activate the identified ]."

Claim 12 recites: "The driving system according to claim 1, wherein the plurality of driving functions comprise:
a driving function for highly automated driving, a driving function for partially automated driving, and a driving function for assisted driving."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3, and 8 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 1, wherein the plurality of driving functions comprise: a driving function [intended for ], a driving function [intended for partially automated driving], and a driving function [intended for assisted driving]."

Claim 13 recites: "The driving system according to claim 1, wherein 
the common input component is an actuatable common operating element, 
a first light-emitting display is assigned to the common operating element, and 
the driving system is configured to signal the availability of at least one of the driving functions to the driver via the light-emitting state of the first light-emitting display."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 1, wherein an input component is an actuatable 
a first light-emitting display is assigned to an operating element, and 
the driving system is [intended to provide an indication of at least one driving function a light-emitting state of the first light-emitting display]."
Claims 14-17 are further rejected as depending on this claim.

Claim 14 recites: "The driving system according to claim 13, wherein the availability of the at least one of the driving functions is the availability of the driving function with the highest degree of automation."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3, and 8 above. 

"The driving system according to claim 13, wherein driving function a driving function a degree of automation."

Claim 15 recites: "The driving system according to claim 13, wherein the first light-emitting display is integrated in the common operating element."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 13, wherein the first light-emitting display is integrated in an operating element."

Claim 16 recites: "The driving system according to claim 13, wherein 
the common input component is an actuatable common operating element, 
a second light-emitting display is assigned to the common operating element in the form of an operating element, and 
the driving system is configured to change over the second light-emitting display to a defined first light-emitting state upon actuation of the common operating element in order to signal the activation of the driving function with the highest degree of automation to the driver if the driving function with the highest degree of automation is available."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3, and 8 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Generally Unclear: 
The language "a second light-emitting display is assigned to the common operating element in the form of an operating element" is vague and indefinite as the scope of this language is not clearly articulated. For example, the intended meaning of the terms “assigned” and “in the form of” is unclear. Moreover, the intended meaning of this term cannot readily be discerned from either the context of the language of the claim itself or the Specification. In other words, the language “assigned to the common operating element in the form of an operating element” appears to be a circular tautology, and otherwise generally unclear and confusing as to its intended meaning.
Moreover, the term “change over” is vague and indefinite as the scope and meaning of this term is unclear. Namely, it is unclear whether this language is intended to convey a meaning distinct from “change”
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
an input component is an actuatable 
a second light-emitting display is assigned to 
the driving system is [intended to change a state of the second light-emitting display to a defined first light-emitting state upon actuation of an operating element [intended to signal an activation of a driving function a driving function indicated ]]."
Claim 17 is further rejected as depending on this claim.

Claim 17 recites: "The driving system according to claim 16, wherein the second light-emitting element is a light-emitting display arranged beside the common operating element."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 16, wherein a second light-emitting element is a light-emitting display arranged beside an operating element."

Claim 18 recites: "The driving system according to claim 1, wherein 
the common input component is an actuatable common operating element, and 
the driving system is configured to prevent automated driving if the common operating element is actuated again."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 3 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The driving system according to claim 1, wherein an input component is an actuatable 
the driving system is [intended to prevent automated driving if an operating element is actuated again]."

Claim 19 recites: "A method for activating a driving function for automated driving for a vehicle with a driving system having a plurality of different driving functions for automated driving with a different degree of automation, wherein at least the function with the highest degree of automation is not constantly available, the method comprising the steps of:
determining a driver’s operating action via an input component which is common to the plurality of driving functions and is intended to signal the driver’s desire for automated driving;
the operating action has been determined, determining that available driving function from the plurality of driving functions which has the highest possible degree of automation; and
activating the determined available driving function with the highest possible degree of automation.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3, and 8 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method for activating a driving function [intended for automated driving [intended for a vehicle with a driving system having a plurality of [intended for automated driving ]]], the method comprising the steps of:
determining an operating action via an input component which is [intended to signal the driver’s desire for automated driving];
after the operating action has been determined, identifying a driving function from the plurality of driving functions having a degree of automation; and
activating the identified driving function 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauss (US 2015/0006028 A1).

Regarding claim 1, Strauss discloses a driving system having a plurality of driving functions [intended for automated driving [intended for a motor vehicle]] (see e.g. at least Abstract, ¶ 1, cl. 11), the driving system comprising:
a user interface comprising an input component [intended to signal, by a driver, [a desire for automated driving to the driving system by way of an operating action via an input component]] (e.g. at least display interface, visual display elements, visual display device, operating elements, buttons, levers, switchgear, pedals, steering wheel, 
[wherein the driving system is intended to:
determine an operating action via an input component (id.), 
after the operating action via an input component has been determined, identify a driving function from the plurality of driving functions having a degree of automation (id.), and 
activate the identified driving function (id., e.g. providing a recommendation to the vehicle operator to perform a lane change when the driver assistance system detects that a lane change is sensible, whereupon the vehicle operator can agree to an autonomous lane change carried out by the driver assistance system, for example by activating a turn signal)].

Regarding claim 2, Strauss discloses that an input component is an actuatable operating element, and the operating action is actuation of an operating element (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61).

Regarding claim 3, Strauss discloses that the user interface further comprises:
an output component [intended for providing a prompt corresponding to a driving function [intended for automated driving to the driver]] (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), and 
an acceptance component [intended for accepting the prompt corresponding to a driving function [intended for automated driving by the driver]] (id.),

 provide a prompt corresponding to the identified driving function from the plurality of different driving functions having a degree of automation to the driver via the output component (id.),
determine a driver’s acceptance of a driving function [intended for automated driving via the acceptance component] (id.), and
activate a driving function [intended for automated driving in response to the determination of the driver’s acceptance of a driving function]] (id.).

Regarding claim 4, Strauss discloses that [an operating action is intended to be performed via the acceptance component [intended for the purpose of accepting a driving function is respectively assigned to each driving function from the plurality of driving functions (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), and]
the driving system is further [intended to:
communicate a necessary operating action [intended for accepting a driving function to the driver via the output component] (id.), 
determine if a driver carries out a necessary operating action [intended for accepting a driving function] (id.), and 
activate a driving function in response to determining that the driver has carried out an operating action] (id.).

claim 5, Strauss discloses that a driving function is a driving function with at least automated longitudinal guidance or with at least automated lateral guidance (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61),
the acceptance component comprises at least one operating element [intended for manual longitudinal guidance or at least one operating element [intended for manual lateral guidance]] (id.), and 
the driving system is further [intended to:
determine that the driver has freed or released an operating element [intended for manual longitudinal guidance or manual lateral guidance] (id.), and
determine a driver’s acceptance a driving function on a basis] (id.).

Regarding claim 6, Strauss discloses that a driving function is a driving function with at least automated lateral guidance (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), 
the acceptance component comprises a steering wheel as an operating element [intended for manual lateral guidance] (id.), and 
the driving system is further [intended to:
determine that the driver has removed his hands from the steering wheel or determine that the driver has removed one hand from the steering wheel while the other hand remains on the steering wheel (id., see also e.g. at least ¶ 53, 60), and 
determine a driver’s acceptance of a driving function] (id.).

claim 7, Strauss discloses that a driving function is a driving function with at least automated longitudinal guidance (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), 
the acceptance component comprises an accelerator pedal as an operating element [intended for manual longitudinal guidance] (id., see also e.g. at least ¶ 46, 58), and 
the driving system is further [intended to:
determine that the driver has released the accelerator pedal (id.), and
determine a driver’s acceptance of a driving function] (id.).

Regarding claim 8, Strauss discloses that the plurality of driving functions comprise:
a first driving function (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), and 
a second driving function (id.), 
wherein the driving system is further [intended to:
determine, if the second driving function is active (id.), 
provide the first driving function to the driver via the output component (id.), 
determine a driver’s acceptance of a first driving function via the acceptance component (id.), and 
in response to determining the driver’s acceptance of the first driving function, activate the first driving function] (id.).

claim 9, Strauss discloses that a driving function [is intended for automated driving] (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61).

Regarding claim 10, Strauss discloses that the driver’s acceptance of the first driving function is carried out via actuation of a button (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61).

Regarding claim 11, Strauss discloses that the driving system is further [intended to: automatically activate the identified driving function without a further operating action by the driver] (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61).

Regarding claim 12, Strauss discloses that the plurality of driving functions comprise: a driving function [intended for automated driving] (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), a driving function [intended for partially automated driving] (id.), and a driving function [intended for assisted driving] (id.).

Regarding claim 13, Strauss discloses that an input component is an actuatable operating element (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), 
a first light-emitting display is assigned to an operating element (id.), and 
the driving system is [intended to provide an indication of at least one driving function to the driver via a light-emitting state of the first light-emitting display] (id.).

claim 14, Strauss discloses that the at least one driving function is a driving function a degree of automation (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61).

Regarding claim 15, Strauss discloses that the first light-emitting display is integrated in an operating element (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61).

Regarding claim 16, Strauss discloses that an input component is an actuatable operating element (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), 
a second light-emitting display is assigned to an operating element (id.), and 
the driving system is [intended to change a state of the second light-emitting display to a defined first light-emitting state upon actuation of an operating element [intended to signal an activation of a driving function to the driver if a driving function is indicated]] (id.).

Regarding claim 17, Strauss discloses that a second light-emitting element is a light-emitting display arranged beside an operating element (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61).

Regarding claim 18, Strauss discloses that an input component is an actuatable operating element (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61), and 
the driving system is [intended to prevent automated driving if an operating element is actuated again] (id.).

claim 19, Strauss discloses a method for activating a driving function [intended for automated driving [intended for a vehicle with a driving system having a plurality of driving functions [intended for automated driving]]] (see e.g. at least Abstract, ¶ 1, cl. 1), the method comprising the steps of:
determining an operating action via an input component which is [intended to signal the driver’s desire for automated driving] (see e.g. at least ¶ 11, 15-17, 41, 43, 56, 61);
after the operating action has been determined, identifying a driving function from the plurality of driving functions having a degree of automation (id.); and
activating the identified driving function (id.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHARLES J HAN/Primary Examiner, Art Unit 3662